[ex101redacteda01001.jpg]
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions. EXECUTION VERSION
SETTLEMENT AND LICENSE AGREEMENT This Settlement and License Agreement (this
“Settlement Agreement”) is entered into as of September 14, 2018 (the “Effective
Date”) by and between Smith & Nephew, Inc., a Delaware corporation with its
principal place of business at 150 Minuteman Road, Andover, MA 01810 (“Smith &
Nephew”) and Conformis, Inc., a Delaware corporation with its principal place of
business at 600 Technology Park Drive, Billerica, Massachusetts 01821
(“Conformis”). Smith & Nephew and Conformis are also referred to herein,
individually, as a “Party” and, collectively, as “Parties”. WHEREAS, Conformis
is the owner of U.S. Patent Nos. 7,534,263; 7,981,158; 8,062,302; 8,377,129;
8,551,169; 8,657,827; 9,055,953; 9,216,025; and 9,295,482 (the “Conformis
Asserted Patents”); WHEREAS, on February 2, 2016, Conformis filed a complaint in
the United States District Court for the District of Massachusetts (Civil Action
No. 16-cv-2684-IT) alleging infringement of the Conformis Asserted Patents by
Smith & Nephew (the “Action”); WHEREAS, Smith & Nephew is an owner of U.S.
Patent Nos. 8,394,147 and 8,403,992 and the owner of U.S. Patent Nos. 7,371,240;
8,690,882; and 9,033,991 (the “Smith & Nephew Asserted Patents”); WHEREAS, on
May 27, 2016, Smith & Nephew filed an answer in the Action denying Conformis’s
allegation of patent infringement and filed counterclaims alleging infringement
of the Smith & Nephew Asserted Patents against Conformis; WHEREAS, between
September 2016 and February 2017, Smith & Nephew filed inter partes review
petitions with the United States Patent and Trademark Office (the “USPTO”)
seeking to invalidate each of the Conformis Asserted Patents (collectively, the
“IPRs”); and WHEREAS, the Parties desire to dismiss the Action, terminate the
IPRs and enter into this Settlement Agreement for each Party to obtain a
release, license and covenant not to sue from the other Party, all on the terms
and conditions set forth herein. NOW, THEREFORE, for good and valuable
consideration, including the releases and mutual promises contained herein, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:



--------------------------------------------------------------------------------



 
[ex101redacteda01002.jpg]
I. Definitions As used in this Settlement Agreement, the following terms shall
have the following meanings. “Affiliate” means, with respect to any Person, any
other Person that directly or indirectly controls, is controlled by or is under
common control with such Person, whether now or in the future, but only for so
long as such other Person continues to control, be controlled by, or be under
common control with such first Person. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management or policies of a Person whether through the
ownership of more than fifty percent (50%) of the voting securities, by contract
or otherwise. “Applicable Law” means, with respect to any Person, any
transnational, domestic or foreign federal, state or local law (statutory,
common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Authority
that is binding upon or applicable to such Person, as amended unless expressly
specified otherwise. “Change of Control” of a Person means (a) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of such Person and its
subsidiaries, taken as a whole or (b) a transaction or series of transactions
(including by way of merger, consolidation, sale of stock or otherwise) the
result of which is that any Person or “group” (as defined in Section 13 of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 and Rule 13d-5 promulgated under the Securities Exchange
Act), directly or indirectly, of more than fifty percent (50%) of the voting
power of the outstanding voting stock of such Person entitled to vote generally
in elections of directors of such Person. “Conformis Additional Patents” means
U.S. Patent Nos. 9,872,773; 9,877,790; 9,956,047; and 9,956,048. “Conformis
Asserted Patents” has the meaning set forth in the Recitals. “Conformis Covenant
Patents” means any and all (a) Patents owned or Licensable by Conformis or any
of its Existing Affiliates as of the Effective Date, (b) Patents claiming
priority, directly or indirectly, to any of the Patents set forth in clause (a)
hereof and (c) Patents to which any of the Patents set forth in clause (a)
hereof claims priority, directly or indirectly, including, in each case, any and
all divisionals, continuations, continuations-in-part, reissues, renewals,
re-examinations, extensions and foreign counterparts of any of the foregoing.
Notwithstanding the foregoing, Conformis Covenant Patents excludes Conformis
Licensed Patents. “Conformis Covenant Products” means the Conformis Existing
Products and Limited Variations thereof. 2



--------------------------------------------------------------------------------



 
[ex101redacteda01003.jpg]
“Conformis Customers” means any and all customers (including resellers and
distributors) of Conformis or any of its Affiliates, but in each case only to
the extent that any such customers Exploit (or have Exploited) any Conformis
Covenant Products and Conformis Licensed Products. “Conformis Existing Products”
means (a) any and all products (other than OTS Implants) sold or offered for
sale as of the Effective Date by Conformis or any of its Existing Affiliates and
(b) any and all OTS Implants sold or offered for sale as of the Effective Date
by Conformis or any of its Existing Affiliates, but only to the extent that such
OTS Implants are Exploited in conjunction with the products described in clause
(a) that are Patient Specific Implants, in the case of clauses (a) and (b), as
such products and implants exist as of the Effective Date. For the avoidance of
doubt, the term Conformis Existing Products (i) includes the products known as
of the Effective Date as iTotal CR, iTotal PS, iDuo and iUni implant systems and
the Conformis Hip System, in each case as such products exist as of the
Effective Date and (ii) excludes any and all OTS Implants other than the OTS
Implants described in clause (b) above. “Conformis Licensed Patents” means (a)
the Conformis Asserted Patents and Conformis Additional Patents, (b) any and all
Patents claiming priority, directly or indirectly, to any Conformis Asserted
Patent or any Conformis Additional Patent, and (c) any and all Patents to which
any Conformis Asserted Patent or any Conformis Additional Patent claims
priority, directly or indirectly, including, in each case, any and all
divisionals, continuations, continuations-in-part, reissues, renewals,
re-examinations, extensions and foreign counterparts of any of the foregoing.
“Conformis Licensed Products” means any and all (a) Patient Specific Implants,
including any and all instrumentation (including Patient Specific Instruments
and instruments that are not Patient Specific Instruments) and components, in
each case, associated with such Patient Specific Implants (whether sold
separately or together with such Patient Specific Implants) and (b) OTS Implants
Exploited for use in conjunction with any Patient Specific Implants, in each of
clauses (a) and (b) that are sold or offered for sale by Conformis or any of its
Affiliates and Covered by any of the Smith & Nephew Licensed Patents, including
the products known as of the Effective Date as iTotal CR, iTotal PS, iDuo and
iUni implant systems. For the avoidance of doubt, the term Conformis Licensed
Products excludes any implants that are not Patient Specific Implants (other
than any OTS Implants Exploited as described in clause (b) for use in
conjunction with any Patient Specific Implants). “Conformis Suppliers” means any
and all suppliers of Conformis or any of its Affiliates, but in each case only
to the extent any such suppliers supply products or components, or provide
services, to Conformis or any of its Affiliates for the design, testing,
manufacturing or Exploitation of Conformis Covenant Products and Conformis
Licensed Products. “Cover” means that, with respect to any Patent and product,
but for a license, non-assert or other immunity granted to any Person under any
claim included in such Patent, the Exploitation of such product by such Person
would infringe such claim, where 3



--------------------------------------------------------------------------------



 
[ex101redacteda01004.jpg]
the reference to “claim” in this definition includes the claims of any pending
Patent application as if issued. “Covered” has a correlative meaning.
“Customers” means Conformis Customers or Smith & Nephew Customers, as
applicable. “Existing Affiliate” means, with respect to a Party, any Person that
is an Affiliate of such Party as of the Effective Date. “Exploit” means to use,
make, have made, purchase, sell, offer for sale, lease, provide, import, export,
dispose and/or otherwise exploit. “Exploited” and “Exploitation” have
correlative meanings. “Field of Use” means orthopaedic implants,
instrumentation, and related services other than orthopaedic implants,
instrumentation, and services pertaining solely to unicompartmental
patellofemoral devices. “Governmental Authority” means any transnational,
domestic or foreign federal, state or local governmental, regulatory or
administrative authority, commission, department, court, tribunal, agency or
official, including any political subdivision thereof. “Kinamed Asserted
Patents” means U.S. Patent Nos. 8,771,281; 8,419,741; 8,961,529; 8,936,601; and
9,393,032. “Licensable” means, with respect to any Patent, that a Person has the
power and authority to grant a non-exclusive license or a covenant not to sue on
the terms and conditions of this Settlement Agreement to such Patent without (a)
violating the terms of any agreement with any third party, (b) the consent of
any third party (unless such consent can be obtained without providing any
additional consideration to such third party), and/or (c) the payment of
royalties or other consideration on or after the Effective Date by such Person
to any third party under any preexisting agreement relating to such Patent
(except for such Patent which a Party in-licenses and which the other Party
elects to include in the Conformis Non-Assert and/or Smith & Nephew Non-Assert,
as applicable, and agrees to make the associated payments as provided in Section
6(a) or 6(b), as applicable, which will be considered Licensable by such Party).
For the avoidance of doubt, in no event shall any Patent be considered
“Licensable” if any of the foregoing conditions in clauses (a)-(c) apply.
“Limited Variations” means (a) with respect to any Conformis Existing Product or
Conformis Licensed Product, (i) any evolution or line extension of such
Conformis Existing Product or Conformis Licensed Product, as applicable, whereby
all of the claims of the Smith & Nephew Covenant Patents that Cover such
evolution or line extension also Cover such Conformis Existing Product or
Conformis Licensed Product, as applicable, and/or (ii) [**]; and 4



--------------------------------------------------------------------------------



 
[ex101redacteda01005.jpg]
(b) with respect to any Smith & Nephew Existing Product or Smith & Nephew
Licensed Product, any evolution or line extension of such Smith & Nephew
Existing Product or Smith & Nephew Licensed Product, as applicable, whereby all
of the claims of the Conformis Covenant Patents that Cover such evolution or
line extension also Cover such Smith & Nephew Existing Product or Smith & Nephew
Licensed Product, as applicable. “Loan Agreement” means that certain Loan and
Security Agreement between Conformis and Oxford Finance dated as of January 6,
2017, as amended (including as amended by the (a) First Amendment to Loan and
Security Agreement dated as of March 9, 2017, (b) Second Amendment to Loan and
Security Agreement dated as of June 30, 2017, (c) Third Amendment to Loan and
Security Agreement dated as of December 18, 2017 and (d) Fourth Amendment to
Loan and Security Agreement dated as of July 31, 2018). “Net Sales” means, with
respect to any Smith & Nephew Royalty-Bearing Product, the total gross invoice
amounts of such Smith & Nephew Royalty-Bearing Product by Smith & Nephew and its
Affiliates, in each case less (a) actual credits, discounts, allowances and
returns actually paid, accrued or granted, (b) bad debt write-offs booked, (c)
sales, value added or other excise taxes and import duties to the extent
included in the invoice price and separately identified on the invoice provided
to the customers of Smith & Nephew or other documentation maintained by Smith &
Nephew, its Affiliates and their respective licensees and sublicensees and to
the extent such taxes are remitted to the applicable taxing authority and (d)
charges for freight, insurance, handling and transportation, to the extent
included in the invoice price and separately identified on the invoice or other
documentation maintained by Smith & Nephew, its Affiliates and their respective
licensees and sublicensees in the ordinary course of business. Net Sales shall
be determined by using generally accepted accounting principles consistently
applied. In the case of any sale or transfer of a Smith & Nephew Royalty-Bearing
Product between or among Smith & Nephew and its Affiliates for subsequent
resale, Net Sales will be calculated as above only on the first arm’s length
sale thereafter to a Person that is not an Affiliate of Smith & Nephew. In the
case of any sale or transfer of a Smith & Nephew Royalty-Bearing Product between
or among Smith & Nephew and its Affiliates which is not for subsequent resale
and pursuant to which any such Affiliate Exploits such Smith & Nephew
Royalty-Bearing Product in a manner substantially similar to a Smith & Nephew
Customer, Net Sales will be calculated as above as if the sale is at the amount
which would be obtained in an arm’s length sale to a Person that is not an
Affiliate of Smith & Nephew. Notwithstanding any of the foregoing, “Net Sales”
excludes any (i) sales, transfers, disposals or any other Exploitation of any
Smith & Nephew Royalty-Bearing Products for training, clinical studies or under
compassionate use, patient assistance, named patient use or non-registrational
studies or other similar programs or studies or (ii) samples of Smith & Nephew
Royalty- Bearing Products used for promotional purposes, in amounts consistent
with normal business practices of Smith & Nephew or any of its Affiliates. 5



--------------------------------------------------------------------------------



 
[ex101redacteda01006.jpg]
“OTS Implant” means any joint replacement implant that is not a Patient Specific
Implant. “Oxford Finance” means Oxford Finance LLC. “Patents” means any and all
(a) issued patents (including any extensions, restorations by any existing or
future extension or registration mechanism (including patent term adjustments,
patent term extensions, supplemental protection certificates or the equivalent
thereof), substitutions, confirmations, re-registrations, re-examinations,
reissues (including inter partes review patents and post-grant review patents)
and patents of addition thereof), (b) patent applications (including all
provisional and non-provisional applications, substitutions, requests for
continuing examination, continuations, continuations-in-part, divisionals and
renewals), (c) inventor’s certificates and (d) equivalents of any of the
foregoing, however denominated, in any jurisdiction of the world. “Patient Data”
means any and all imaging data of a bone, articular cartilage, or joint, or any
portion of a bone, articular cartilage, or joint, in each case of a particular
patient. “Patient Specific Implants” means any and all implants, trial implants
and any component of any of the foregoing, in each case designed and
manufactured for, or on behalf of, a particular patient using Patient Data of
such patient. “Patient Specific Instrument” or “PSI” means any instrumentation
or instrument that is designed and manufactured for, or on behalf of, a
particular patient using Patient Data of such patient. “Person” means any
natural person, firm, sole proprietorship, corporation, partnership, joint
venture, trust, association, incorporated organization, limited liability
company, government agency, or any other form of business or legal entity.
“Proceeding” means any action, claim, lawsuit, litigation, proceeding, inquiry,
or arbitration (in each case, whether civil, criminal or administrative) by or
before any Governmental Authority. “Royalty Term” means the period commencing on
the Effective Date and ending on May 28, 2022. “Smith & Nephew Covenant Patents”
means any and all (a) Patents owned or Licensable by Smith & Nephew and/or its
Existing Affiliates as of the Effective Date, (b) Patents claiming priority,
directly or indirectly, to any of the Patents set forth in clause (a) hereof and
(c) Patents to which any of the Patents set forth in clause (a) hereof claims
priority, directly or indirectly, including, in each case, any and all
divisionals, continuations, continuations-in-part, reissues, renewals,
re-examinations, extensions and foreign counterparts of any of the foregoing.
Notwithstanding the foregoing, (i) Smith & Nephew Covenant Patents excludes
Smith & Nephew Licensed Patents and (ii) with respect to Limited Variations of
Conformis Existing Products under subsection (a)(ii) of 6



--------------------------------------------------------------------------------



 
[ex101redacteda01007.jpg]
the definition of Limited Variations and the Conformis Hip System, Smith &
Nephew Covenant Patents excludes any and all Smith & Nephew Excluded Patents.
“Smith & Nephew Covenant Products” means the Smith & Nephew Existing Products
and Limited Variations thereof. “Smith & Nephew Customers” means any and all
customers (including resellers and distributors) of Smith & Nephew or any of its
Affiliates, but in each case only to the extent that any such customers Exploit
(or have Exploited) any Smith & Nephew Covenant Products and Smith & Nephew
Licensed Products. “Smith & Nephew Excluded Patents” means (a) the Patents set
forth on Exhibit A and (b) any and all Patents claiming priority, directly or
indirectly, to any of the Patents set forth on Exhibit A; provided that any
Patents claiming priority, directly or indirectly, to any Smith & Nephew
Licensed Patents or Smith & Nephew Covenant Patents shall not be Smith & Nephew
Excluded Patents. “Smith & Nephew Existing Products” means any and all products
sold or offered for sale as of the Effective Date by Smith & Nephew or any of
its Existing Affiliates, including the products set forth on Exhibit B, in each
case as such products exist as of the Effective Date. For the avoidance of
doubt, Smith & Nephew Existing Products excludes (a) Patient Specific Implants
and (b) PSI or other instrumentation or components Exploited in conjunction with
Patient Specific Implants, whether Exploited separately or together. “Smith &
Nephew Licensed Asserted Patents” means (a) the Smith & Nephew Asserted Patents,
(b) any and all Patents claiming priority, directly or indirectly, to any Smith
& Nephew Asserted Patents and (c) any and all Patents to which any Smith &
Nephew Asserted Patent claims priority, directly or indirectly, including, in
each case, any and all divisionals, continuations, continuations-in-part,
reissues, renewals, re- examinations, extensions and foreign counterparts of any
of the foregoing. “Smith & Nephew Licensed Kinamed Patents” means (a) the
Kinamed Asserted Patents, (b) any and all Patents claiming priority, directly or
indirectly, to any Kinamed Asserted Patent and (c) any and all Patents to which
any Kinamed Asserted Patent claims priority, directly or indirectly, including,
in each case, any and all divisionals, continuations, continuations-in-part,
reissues, renewals, re-examinations, extensions and foreign counterparts of any
of the foregoing. “Smith & Nephew Licensed Patents” means the Smith & Nephew
Licensed Asserted Patents and Smith & Nephew Licensed Kinamed Patents. “Smith &
Nephew Licensed Products” means any and all (a) PSI sold or offered for sale by
Smith & Nephew or any of its Affiliates for use with, or as part of a system
that includes, OTS Implants and Covered by any of the Conformis Asserted
Patents, including the products known as of the Effective Date as VISIONAIRE®
Patient Matched Instrumentation and (b) OTS Implants sold or offered for sale by
Smith & Nephew or any of its Affiliates for use in total or partial knee
arthroplasty, including any 7



--------------------------------------------------------------------------------



 
[ex101redacteda01008.jpg]
and all instrumentation and components associated therewith (whether sold
separately or together with such OTS Implants), Covered by any of the Conformis
Additional Patents, including the products known as of the Effective Date as the
Journey II, Legion, Genesis II, ZUK, JOURNEY Uni. For the avoidance of doubt,
Smith & Nephew Licensed Products excludes Patient Specific Implants and
instrumentation or components Exploited in conjunction with Patient Specific
Implants. “Smith & Nephew Royalty-Bearing Products” means any and all Patient
Specific Instruments included in subsection (a) of the definition of the Smith &
Nephew Licensed Products, but in each case excluding any such Patient Specific
Instruments Exploited by Smith & Nephew or any of its Affiliates in conjunction
with total or partial knee arthroplasty for which an up-front payment is payable
as provided in Section 10(b). “Smith & Nephew Suppliers” means any and all
suppliers of Smith & Nephew or any of its Affiliates, but in each case only to
the extent any such suppliers supply products or components, or provide
services, to Smith & Nephew or any of its Affiliates with respect to Smith &
Nephew Covenant Products. “Standstill Period” means, with respect to any Person
that threatens in writing, initiates or otherwise asserts any patent
infringement or patent invalidity or unenforceability Proceeding against a
Party, any of its Affiliates or any of their respective Customers or Suppliers,
as applicable, the time period that is thirty (30) days after such Person
receives a written response from such Party, any of its Affiliates or any of
their respective Customers or Suppliers, as applicable, invoking the defensive
suspension terms and conditions of Sections 6 or 15, as applicable; provided
that, if such Person has requested a preliminary injunction or other expedited
relief in connection with such Proceeding, such time period shall be immediately
after such Person receives such written response. “Suppliers” means Conformis
Suppliers or Smith & Nephew Suppliers, as applicable. Each of the following
terms is defined in the Section set forth opposite such term. Term Section
Acquirer 15(b) Acquisition Products 15(c) Action Recitals Assigning Party 15(b)
Confidential Information 19 Conformis Preamble Conformis Asserted Patents
Recitals Conformis Divestiture 15(c) Conformis Indemnitees 13(b) Conformis
License 3(b) Conformis Non-Assert 5(a) Divested Conformis Entity 15(c) 8



--------------------------------------------------------------------------------



 
[ex101redacteda01009.jpg]
Divested Conformis Products 15(c) Divested Smith & Nephew Entity 15(f) Divested
Smith & Nephew Products 15(f) IPRs Recitals Non-Assigning Party 15(b) Parties
Preamble Party Preamble Released Claims 2(b) Request 1919(a) S&N Indemnitees
13(a) SEC 1919(a) Smith & Nephew Preamble Smith & Nephew Asserted Patents
Recitals Smith & Nephew Divestiture 15(d) Smith & Nephew License 3(a) Smith &
Nephew Non-Assert 5(b) USPTO Recitals II. Terms 1. No Admission Of Liability The
Parties acknowledge and agree that neither the making of this Settlement
Agreement nor any term or condition of this Settlement Agreement shall
constitute or be construed or alleged as an admission of any liability or
wrongdoing whatsoever or as an admission regarding any legal or factual
assertion or position by either Party or any of such Party’s Affiliates. Each
Party expressly denies any liability to the other Party and its Affiliates in
connection with the Action. The Parties acknowledge and agree that this
Settlement Agreement, in part, is a litigation settlement and that no
representation is made regarding the reasonableness of the consideration set
forth herein for the infringement alleged in the Action. 2. Dismissal and Mutual
Release (a) Dismissal of the Action and Termination of the IPRs. Upon the
Effective Date, to the extent permitted by Applicable Law, Smith & Nephew shall
cease any participation in or opposition to the IPRs or any appeals thereof,
except that the Parties shall (i) cause, through their respective counsel, (A)
the dismissal, with prejudice, of all claims and counterclaims asserted by and
between them in the Action and (B) the filing of joint motions to terminate the
four IPRs currently pending before the PTAB (IPR2017- 00544, IPR2017-00778,
IPR2017-00779 and IPR2017-007801 related to U.S. Patent numbers 7,534,263 and
8,062,302), in each case, within three (3) business days following the Effective
Date and (ii) take all reasonable actions to facilitate the execution and entry
of all applicable dismissals and orders to terminate. Neither Party shall take
any action to oppose the district court’s entry of dismissal or the USPTO’s
order of termination, nor subsequently take any action either to vacate or
modify or appeal from dismissal of the 9



--------------------------------------------------------------------------------



 
[ex101redacteda01010.jpg]
Action or termination of the IPRs. If the district court refuses to enter any
agreed form of dismissal or the USPTO refuses to enter any agreed form of order
to terminate the IPRs, the Parties and their respective counsel shall cooperate
to prepare, execute and lodge a revised form of dismissal or motion to
terminate, as applicable, mutually acceptable to the Parties and to the district
court or the USPTO, as applicable. Notwithstanding the foregoing, Conformis may
pursue appeals of final written decisions from the IPRs, and Smith & Nephew
shall not participate in any such appeals to the extent it is permitted by
Applicable Law to remove itself from any such appeals. Each of the Parties shall
bear its own costs and attorneys’ fees associated with the Action and the IPRs.
(b) Mutual Release. Effective upon the dismissal of the Action with prejudice
and the termination of the IPRs as provided in Section 2(a), each Party, on
behalf of itself and its Affiliates, hereby voluntarily and irrevocably
releases, acquits and forever discharges the other Party and such other Party’s
Affiliates (together with its and their predecessors, successors, agents,
attorneys, insurers, servants, employees, officers and directors) from any and
all Proceedings, actions, causes of action, suits, torts, damages, expenses,
attorneys’ fees, and any and all claims, counterclaims, cross-claims, defenses,
offsets, judgments, demands, losses, liabilities and indemnities of all and any
nature whatsoever, both at law and in equity, whether individual or derivative,
state or federal, which the Parties or any of their respective Affiliates ever
had, now have, or can, shall or may have based upon, related to or arising out
of the Action and/or the IPRs, the subject matter of the Action and/or the IPRs,
any of the Conformis Licensed Patents or the Smith & Nephew Licensed Patents, or
any infringement related to Conformis Existing Products or Smith & Nephew
Existing Products sold prior to the Effective Date, as applicable, whether
presently known or not, whether or not discoverable, whether accrued or
unaccrued (such claims, collectively, the “Released Claims”), except for claims
to enforce or construe this Settlement Agreement. (c) Unknown Claims. Each
Party, on behalf of itself and its Affiliates, expressly acknowledges and agrees
that this Settlement Agreement fully and finally releases and resolves all
Released Claims, including those that are unknown, unanticipated or unsuspected
or that may hereafter arise as a result of the discovery of new and/or
additional facts. Each Party, on behalf of itself and its Affiliates,
acknowledges and understands the significance and potential consequences of its
release of unknown claims. Each Party, on behalf of itself and its Affiliates,
intends that the Released Claims be construed as broadly as possible, within the
scope of the releases defined under Section 2(b), and shall waive and relinquish
all rights and benefits it may have under Section 1542 of the Civil Code of the
State of California, or any similar statute or law of any other jurisdiction.
Section 1542 of the Civil Code of the State of California reads as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” 10



--------------------------------------------------------------------------------



 
[ex101redacteda01011.jpg]
3. Licenses (a) License from Conformis to Smith & Nephew. Subject to the terms
and conditions of this Settlement Agreement (and Conformis’s receipt of the
payment by Smith & Nephew of the upfront payment as set forth in Section 10(b)),
Conformis, on behalf of itself and its Affiliates, hereby grants Smith & Nephew
and its Affiliates a non- exclusive, non-transferable (except as provided in
Section 15), worldwide, perpetual, irrevocable, royalty-bearing (as provided in
Section 10(c)) license, without the right to sublicense (except as provided in
Section 4(a)), under the Conformis Licensed Patents to Exploit any and all Smith
& Nephew Licensed Products and to practice and have practiced any method and/or
process in connection with the manufacture and use thereof (the “Smith & Nephew
License”). (b) License from Smith & Nephew to Conformis. Subject to the terms
and conditions of this Settlement Agreement, Smith & Nephew, on behalf of itself
and its Affiliates, hereby grants Conformis and its Affiliates a non-exclusive,
non-transferable (except as provided in Section 15), worldwide, fully paid-up,
royalty-free, perpetual, irrevocable license, without the right to sublicense
(except as provided in Section 4(b)), under (i) the Smith & Nephew Licensed
Asserted Patents to Exploit any and all Conformis Licensed Products and to
practice and have practiced any method and/or process in connection with the
manufacture and use thereof and (ii) the Smith & Nephew Licensed Kinamed Patents
to Exploit any and all Conformis Licensed Products and to practice and have
practiced any method and/or process in connection with the manufacture and use
thereof, in the case of this clause (ii), in the Field of Use (the “Conformis
License”). 4. Sublicensing (a) Smith & Nephew Sublicensing. The Smith & Nephew
License shall include the right of Smith & Nephew and its Affiliates to grant
sublicenses to any (i) third party manufacturer or contractor to have all or
part of any Smith & Nephew Licensed Products made by such third party
manufacturer or contractor anywhere in the world for any Exploitation by Smith &
Nephew and its Affiliates within the scope of the Smith & Nephew License and
(ii) third party reseller or distributor to have such third party reseller or
distributor resell or distribute, as applicable, within the scope of the Smith &
Nephew License, any Smith & Nephew Licensed Products first sold by Smith &
Nephew or any of its Affiliates. (b) Conformis Sublicensing. The Conformis
License shall include the right of Conformis and its Affiliates to grant
sublicenses to any (i) third party manufacturer or contractor to have all or
part of any Conformis Licensed Products made by such third party manufacturer or
contractor anywhere in the world for any Exploitation by Conformis and its
Affiliates within the scope of the Conformis License and (ii) third party
reseller or distributor to have such third party reseller or distributor resell
or distribute, as applicable, within the scope of the Conformis License, any
Conformis Licensed Products first sold by Conformis or any of its Affiliates. 11



--------------------------------------------------------------------------------



 
[ex101redacteda01012.jpg]
5. Mutual Non-Assert (a) By Conformis. Without limiting any of the releases,
immunities and licenses granted under this Settlement Agreement, and subject to
the terms and conditions of this Settlement Agreement, Conformis shall not, and
shall cause its Affiliates not to, directly or indirectly, alone or by, with or
through any other Person cause, induce or authorize the commencement,
maintenance or prosecution of any Proceeding asserting any claim of infringement
of any of the Conformis Covenant Patents against (i) Smith & Nephew or any of
its Affiliates based on any of their Exploitation of any Smith & Nephew Covenant
Products, (ii) any Smith & Nephew Customers based on their resale, distribution
or use or other Exploitation of such Smith & Nephew Covenant Products first sold
by Smith & Nephew or any of its Affiliates, and (iii) any Smith & Nephew
Suppliers of any Smith & Nephew Covenant Products based on their manufacture and
supply of such Smith & Nephew Covenant Products for and to Smith & Nephew and/or
any of its Affiliates (the “Conformis Non-Assert”). For the avoidance of doubt,
the Conformis Non-Assert shall not apply to any Patient Specific Implants or
instrumentation or components Exploited in conjunction with Patient Specific
Implants. (b) By Smith & Nephew. Without limiting any of the releases,
immunities and licenses granted under this Settlement Agreement, and subject to
the terms and conditions of this Settlement Agreement, Smith & Nephew shall not,
and shall cause its Affiliates not to, directly or indirectly, alone or by, with
or through any other Person cause, induce or authorize the commencement,
maintenance or prosecution of any Proceeding asserting any claim of infringement
of any of the Smith & Nephew Covenant Patents against (i) Conformis or any of
its Affiliates based on any of their Exploitation of any Conformis Covenant
Products, (ii) any Conformis Customers based on their resale, distribution or
use or other Exploitation of such Conformis Covenant Products first sold by
Conformis or any of its Affiliates, and (iii) any Conformis Suppliers of any
Conformis Covenant Products based on their manufacture and supply of such
Conformis Covenant Products for and to Conformis and/or any of its Affiliates
(the “Smith & Nephew Non- Assert”). For the avoidance of doubt, the Smith &
Nephew Non-Assert shall not apply to any OTS Implant unless such OTS Implant is
Exploited in conjunction with a Patient Specific Implant that constitutes a
Conformis Covenant Product. 6. Third Party Payments (a) In the event that any
Patent is not a Licensable Conformis Covenant Patent hereunder solely because
Conformis or any of its Affiliates would owe payments to a third party on
account of granting the Conformis Non-Assert with respect to such Patent,
Conformis shall notify Smith & Nephew in writing of the existence, and
anticipated amounts, of such payments and Smith & Nephew shall have the right to
include such Patent in the Conformis Non-Assert (it being understood that, if
Smith & Nephew elects to include such Patent in the Conformis Non-Assert, Smith
& Nephew shall comply, and shall cause its Affiliates, Customers and Suppliers
to comply, with any obligations of Conformis or any of its Affiliates under the
applicable agreement with such third party that apply to Smith & Nephew or any
of its Affiliates, Customers or Suppliers and of which Smith & Nephew was
informed in writing by Conformis, including any obligation 12



--------------------------------------------------------------------------------



 
[ex101redacteda01013.jpg]
to make such payments). In the event that Smith & Nephew elects to include such
Patent in the Conformis Non-Assert, Smith & Nephew shall make such payments to
Conformis or, as directed by Conformis, to the third party within thirty (30)
days of receiving an invoice from Conformis for the same. Notwithstanding the
foregoing, nothing in this Section 6(a) shall be deemed to require Conformis to
maintain in effect any such third party license agreement. (b) In the event that
any Patent is not a Licensable Smith & Nephew Covenant Patent hereunder solely
because Smith & Nephew or any of its Affiliates would owe payments to a third
party on account of granting the Smith & Nephew Non-Assert with respect to such
Patent, Smith & Nephew shall notify Conformis in writing of the existence, and
anticipated amounts, of such payments and Conformis shall have the right to
include such Patent in the Smith & Nephew Non-Assert (it being understood that,
if Conformis elects to include such Patent in the Smith & Nephew Non-Assert,
Conformis shall comply, and shall cause its Affiliates, Customers and Suppliers
to comply, with any obligations of Smith & Nephew or any of its Affiliates under
the applicable agreement with such third party that apply to Conformis or any of
its Affiliates, Customers or Suppliers and of which Conformis was informed in
writing by Smith & Nephew, including any obligation to make such payments). In
the event that Conformis elects to include such Patent in the Smith & Nephew
Non-Assert, Conformis shall make such payments to Smith & Nephew or, as directed
by Smith & Nephew, to the third party within thirty (30) days of receiving an
invoice from Smith & Nephew for the same. Notwithstanding the foregoing, nothing
in this Section 6(b) shall be deemed to require Smith & Nephew to maintain in
effect any such third party license agreement. 7. Defensive Suspension (a) Smith
& Nephew Defensive Suspension. In the event that Conformis or any of its
Affiliates threatens in writing, initiates or otherwise asserts any Proceeding
that is within the scope of the Conformis Non-Assert or the covenants granted by
Conformis in Section 8(a) (except in response to any Proceeding that is within
the scope of the Smith & Nephew Non-Assert or the covenants granted by Smith &
Nephew in Section 8(b), in each case that is first threatened, initiated or
otherwise asserted by Smith & Nephew or any of its Affiliates), and does not
withdraw such threat, initiation or assertion of such Proceeding within the
Standstill Period after receiving a written response from Smith & Nephew or any
of its Affiliates invoking the terms and conditions of this Section 7(a), then
Smith & Nephew and its Affiliates shall have the right to suspend the Smith &
Nephew Non-Assert and covenants under Section 8 of this Settlement Agreement.
(b) Conformis Defensive Suspension. In the event that Smith & Nephew or any of
its Affiliates threatens in writing, initiates or otherwise asserts any
Proceeding that is within the scope of the Smith & Nephew Non-Assert or the
covenants granted by Smith & Nephew in Section 8(b) (except in response to any
Proceeding that is within the scope of the Conformis Non-Assert or the covenants
granted by Conformis in Section 8(a), in each case that is first threatened,
initiated or otherwise asserted by Conformis or any of its Affiliates), and does
not withdraw such threat, initiation or assertion of such Proceeding within the
Standstill Period after receiving a written response from Conformis 13



--------------------------------------------------------------------------------



 
[ex101redacteda01014.jpg]
or any of its Affiliates invoking the terms and conditions of this Section 7(b),
then Conformis and its Affiliates shall have the right to suspend the Conformis
Non-Assert and covenants under Section 8 of this Settlement Agreement. 8.
Covenants Not to Challenge (a) Conformis Covenant Not to Challenge Smith &
Nephew Licensed Patents. Conformis shall not, and shall cause its Affiliates not
to, directly or indirectly, (i) initiate or participate in any Proceeding
(including any inter partes review, post grant review or reexamination)
advancing any claims that any of the Smith & Nephew Licensed Patents are invalid
or unenforceable or (ii) voluntarily assist or support any other Person in
connection with any challenge to the validity or enforceability of any of the
Smith & Nephew Licensed Patents (including by (A) cooperating with, paying for
or advocating on behalf of such challenge or Person, (B) providing to or
identifying for such other Person, or making any public statements concerning,
any prior art relating to such Smith & Nephew Licensed Patents or (C) making any
public statements concerning the prosecution history, validity or enforceability
of such Smith & Nephew Licensed Patents). This Section 8(a) does not preclude
Conformis or any of its Affiliates from providing information as may be required
by court order, law or judicial process. Notwithstanding the foregoing,
Conformis and its Affiliates may assert defenses of invalidity and/or
unenforceability and/or seek inter partes review, post grant review or
reexamination of any patent they are accused in the future of having infringed
(including making any public statements concerning the prosecution history,
validity or enforceability thereof or prior art relating thereto). If any Person
makes a formal, written good faith demand for indemnification or defense to
Conformis or any of its Affiliates with respect to any of the Smith & Nephew
Licensed Patents, and if Conformis or such Affiliate thereof in good faith
believes that it owes such Person a contractual duty to defend and/or indemnify
such Person, then Conformis or such Affiliate thereof may challenge or assist
such Person in the challenge of any such Smith & Nephew Licensed Patent. In such
case, Conformis or such Affiliate thereof shall give Smith & Nephew thirty (30)
days’ written notice prior to initiating any such challenge. (b) Smith & Nephew
Covenant Not to Challenge Conformis Licensed Patents. Smith & Nephew shall not,
and shall cause its Affiliates not to, directly or indirectly, (i) initiate or
participate in any Proceeding (including any inter partes review, post grant
review or reexamination) advancing any claims that any of the Conformis Licensed
Patents are invalid or unenforceable or (ii) voluntarily assist or support any
other Person in connection with any challenge to the validity or enforceability
of any of the Conformis Licensed Patents (including by (A) cooperating with,
paying for or advocating on behalf of such challenge or Person, (B) providing to
or identifying for such other Person, or making any public statements
concerning, any prior art relating to such Conformis Licensed Patents or (C)
making any public statements concerning the prosecution history, validity or
enforceability of such Conformis Licensed Patents). This Section 8(b) does not
preclude Smith & Nephew or any of its Affiliates from providing information as
may be required by court order, law or judicial process. Notwithstanding the
foregoing, Smith & Nephew and its Affiliates may assert defenses of invalidity
and/or unenforceability and/or seek inter partes review, post grant review or
reexamination of any patent they are 14



--------------------------------------------------------------------------------



 
[ex101redacteda01015.jpg]
accused in the future of having infringed (including making any public
statements concerning the prosecution history, validity or enforceability
thereof or prior art relating thereto). If any Person makes a formal, written
good faith demand for indemnification or defense to Smith & Nephew or any of its
Affiliates with respect to any of the Conformis Licensed Patents, and if Smith &
Nephew or such Affiliate thereof in good faith believes that it owes such Person
a contractual duty to defend and/or indemnify such Person, then Smith & Nephew
or such Affiliate thereof may challenge or assist such Person in the challenge
of any such Conformis Licensed Patent. In such case, Smith & Nephew or such
Affiliate thereof shall give Conformis thirty (30) days’ written notice prior to
initiating any such challenge. 9. Reservation of Rights (a) Except as expressly
provided in this Settlement Agreement, no licenses, releases, non-asserts or
other immunities are granted to either Party or any of its Affiliates under this
Settlement Agreement, whether by implication, estoppel or otherwise. (b) Except
as expressly provided in this Settlement Agreement, in no event shall this
Settlement Agreement be deemed to extend any licenses, non-asserts, rights or
other protections to any supplier or customer of Conformis or Smith & Nephew or
any of their respective Affiliates. 10. Payments (a) Consideration. In
consideration of the licenses, releases, non-asserts and other immunities
granted by Conformis to Smith & Nephew and its Affiliates under this Settlement
Agreement, Smith & Nephew (i) has granted to Conformis the licenses, releases,
non-asserts and other immunities under this Settlement Agreement, (ii) has
agreed to pay an upfront payment as set forth in Section 10(b), and (iii) has
agreed to pay certain royalties as set forth in Section 10(c). (b) Upfront
Payment. Smith & Nephew shall, or shall cause one of its Affiliates to, promptly
after the Effective Date (but in any event not later than thirty (30) days
thereafter), pay to Conformis or its designee, a payment of Ten Million Five
Hundred Thousand U.S. Dollars ($10,500,000.00). Conformis shall have no
obligation to dismiss any Action pursuant to Section 2(a) until Smith & Nephew
has paid to Conformis the payment due pursuant to this Section 10(b). (c)
Royalties. Smith & Nephew shall, or shall cause one of its Affiliates to, pay to
Conformis or its designee a royalty in the amount of [**] percent ([**]%) of Net
Sales of the Smith & Nephew Royalty-Bearing Products during the Royalty Term;
provided that such royalty shall be no less than [**] U.S. Dollars ($[**]) per
Smith & Nephew Royalty-Bearing Product sold in the United States and no less
than [**] U.S. Dollars ($[**]) per Smith & Nephew Royalty-Bearing Product sold
outside of the United States. 15



--------------------------------------------------------------------------------



 
[ex101redacteda01016.jpg]
(d) Most Favored Nation. (i) Conformis acknowledges and agrees that the
licenses, releases, non-asserts and other immunities granted to Smith & Nephew
and its Affiliates with respect to any Patient Specific Instruments included in
the Smith & Nephew Royalty-Bearing Products that are used outside of total or
partial knee arthroplasty (such Patient Specific Instruments, the “MFN
Products”) under this Settlement Agreement are and shall be, when considered as
part of an integrated whole, no less favorable to Smith & Nephew and its
Affiliates than any terms and conditions granted by Conformis or any of its
Affiliates to any third party with respect to the development, commercialization
and/or other Exploitation of any MFN Products. (ii) If, at any time after the
Effective Date, Conformis or any of its Affiliates enters into any agreement
(“Third Party Agreement”) with any third party pursuant to which Conformis or
any of its Affiliates grants such third party any right to Exploit any MFN
Product and such Third Party Agreement includes any terms or conditions that are
more favorable, when taken as a whole, than those provided to Smith & Nephew and
its Affiliates under this Settlement Agreement (“More Favorable Provisions”),
then Conformis shall promptly provide written notice thereof to Smith & Nephew,
and Smith & Nephew may elect, at its discretion, to receive the benefit of such
More Favorable Provisions under this Settlement Agreement. Upon any such
election by Smith & Nephew, this Settlement Agreement shall automatically be
deemed to have been amended and modified such that, from the date on which any
such More Favorable Provisions are first provided to any third party and
thereafter, Smith & Nephew and its Affiliates shall be provided such More
Favorable Provisions (it being understood that, if Smith & Nephew elects to
accept such More Favorable Provisions, Conformis shall not owe Smith & Nephew or
any of its Affiliates any refunds of any royalties already paid by Smith &
Nephew to Conformis in connection with any MFN Products prior to Conformis’s
entry into any Third Party Agreement containing such More Favorable Provisions).
(iii) Notwithstanding anything in this Settlement Agreement to the contrary,
neither Conformis nor any of its Affiliates shall take any action designed or
intended to evade, frustrate or otherwise circumvent the intent or purpose of
this Section 10(d). (e) Reporting and Timing of Payment. Smith & Nephew shall
render to Conformis, within thirty (30) days of the end of each quarter,
commensurate with Smith & Nephew’s fiscal year, a written report of any
royalties due to Conformis for such fiscal quarter. Smith & Nephew shall remit
to Conformis, concurrently with provision of the royalty report, all royalties
as shown to be due during such fiscal quarter. (f) Method of Payment. Each
payment contemplated in this Section 10 shall be made in United States Dollars
in immediately available funds via, at Smith & Nephew’s election, electronic or
wire transfer or any other means of electronic funds 16



--------------------------------------------------------------------------------



 
[ex101redacteda01017.jpg]
transfer to the bank account specified below. Conformis may change such account
by written notice at least ten (10) days before any payment is due. Name of
Account: Conformis Inc. Name of Bank: [**] Account No.: [**] ABA Routing No.:
[**] (g) Withholding Taxes. To the extent Smith & Nephew is required by
Applicable Law to withhold or deduct any amounts from any royalty payments to be
made under Section 10(c), Smith & Nephew shall be entitled to withhold or deduct
such amounts and such amounts shall be treated for all purposes of this
Settlement Agreement as having been paid to Conformis as part of these payments
in respect of which such deduction and withholding were made. Smith & Nephew
shall (in consultation and cooperation with Conformis) use commercially
reasonable efforts to attempt to lawfully mitigate, reduce or avoid such
withholdings or deductions. 11. Representations and Warranties (a) Conformis
Representations and Warranties. Conformis represents and warrants that, as of
the Effective Date, (i) it is duly organized, validly existing and in good
standing under the Applicable Law of the jurisdiction of its organization, (ii)
it has the requisite power and authority to execute and deliver this Settlement
Agreement and to fully perform its obligations hereunder, (iii) the execution,
delivery and performance of this Settlement Agreement has been duly authorized
by all corporate actions necessary on the part of Conformis, (iv) the individual
executing this Settlement Agreement on behalf of Conformis has the authority to
do so, (v) Conformis has the right to grant the releases, licenses, non-asserts
and other rights granted herein, and, to Conformis’s actual knowledge, Conformis
is not licensed as of the Effective Date to any Patent that (A) Covers any Smith
& Nephew Existing Product and (B) is not Licensable solely because Conformis or
any of its Affiliates would owe payments to a third party on account of granting
the Conformis Non-Assert with respect to such Patent and (vi) Conformis is the
sole and exclusive owner of all right, title and interest in and to each of the
Conformis Licensed Patents and each claim therein which Conformis and its
Affiliates purport to release hereby, and neither Conformis nor any of its
Affiliates has assigned, transferred, conveyed or licensed, or purported to
assign, transfer, convey or license to any Person any claims or other matter
released under this Settlement Agreement. Notwithstanding the foregoing or
anything else in this Settlement Agreement to the contrary, Conformis represents
and warrants that the granting of the releases, licenses, non-asserts and other
rights granted herein do not conflict with, breach or constitute a default under
the Loan Agreement and there are no Patents that are not Licensable as Conformis
Covenant Patents as a result of the security interest granted to Oxford Finance
under the Loan Agreement. 17



--------------------------------------------------------------------------------



 
[ex101redacteda01018.jpg]
(b) Smith & Nephew Representations and Warranties. Smith & Nephew represents and
warrants that, as of the Effective Date, (i) it is duly organized, validly
existing and in good standing under the Applicable Law of the jurisdiction of
its organization, (ii) it has the requisite power and authority to execute and
deliver this Settlement Agreement and to fully perform its obligations
hereunder, (iii) the execution, delivery and performance of this Settlement
Agreement has been duly authorized by all corporate actions necessary on the
part of Smith & Nephew, (iv) the individual executing this Settlement Agreement
on behalf of Smith & Nephew has the authority to do so, (v) Smith & Nephew has
the right to grant the releases, licenses, non- asserts and other rights granted
herein, and, to Smith & Nephew’s actual knowledge, Smith & Nephew is not
licensed as of the Effective Date to any Patent that (A) Covers any Conformis
Existing Product and (B) is not Licensable solely because Smith & Nephew or any
of its Affiliates would owe payments to a third party on account of granting the
Smith & Nephew Non-Assert with respect to such Patent, (vi) Smith & Nephew is
the sole and exclusive owner or the exclusive licensee in the Field of Use of
all right, title and interest in and to each of the Smith & Nephew Licensed
Patents and each claim therein which Smith & Nephew and its Affiliates purport
to release hereby, and neither Smith & Nephew nor any of its Affiliates has
assigned, transferred, conveyed or licensed, or purported to assign, transfer,
convey or license to any Person any claims or other matter released under this
Settlement Agreement, and (vii) no Smith & Nephew Royalty-Bearing Products exist
as of the Effective Date. 12. Disclaimer; Limitation of Liability ALL LICENSES,
RELEASES, NON-ASSERTS AND OTHER IMMUNITIES GRANTED HEREIN ARE MADE ON AN “AS IS”
AND “WHERE IS” BASIS, AND EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY PROVIDED IN SECTION 11, EACH PARTY HEREBY DISCLAIMS ANY EXPRESS OR
IMPLIED REPRESENTATIONS OR WARRANTIES OF ANY KIND, INCLUDING THOSE REGARDING
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT,
QUALITY, USEFULNESS, COMMERCIAL UTILITY, ADEQUACY, COMPLIANCE WITH ANY LAW,
DOMESTIC OR FOREIGN, AND THOSE ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR USAGE OF TRADE. TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO
PARTY WILL BE LIABLE UNDER OR IN CONNECTION WITH THIS SETTLEMENT AGREEMENT UNDER
ANY LEGAL OR EQUITABLE THEORY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE,
REMOTE OR SPECULATIVE DAMAGES OR OTHER DAMAGES THAT ARE NOT PROBABLE AND
REASONABLY FORESEEABLE, OF ANY KIND, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION
SHALL NOT APPLY IN THE CASE OF ANY SUCH DAMAGES PAID OR PAYABLE TO THIRD PARTIES
IN CONNECTION WITH A CLAIM FOR INDEMNIFICATION PURSUANT TO SECTION 13 OR IN THE
CASE OF GROSS NEGLIGENCE OR FRAUD. 18



--------------------------------------------------------------------------------



 
[ex101redacteda01019.jpg]
13. Indemnification (a) Indemnification by Conformis. Conformis shall indemnify
Smith & Nephew, its Affiliates and their respective directors, officers,
employees, contractors, agents and representatives (the “S&N Indemnitees”) from
and against and hold the S&N Indemnitees harmless (including payment of
attorneys’ fees and costs) from any claims arising out of or relating to: (i)
any assignment, transfer, conveyance or license, or proposed assignment,
transfer, conveyance or license of any of the Conformis Licensed Patents, in
whole or in part, and (ii) any assignment, transfer, conveyance or license, or
proposed assignment, transfer, conveyance or license of any claims or other
matters released herein. (b) Indemnification by Smith & Nephew. Smith & Nephew
shall indemnify and hold harmless Conformis, its Affiliates and their respective
directors, officers, employees, contractors, agents and representatives (the
“Conformis Indemnitees”) from and against and hold the Conformis Indemnitees
harmless (including payment of attorneys’ fees and costs) from any claims
arising out of or relating to (i) any assignment, transfer, conveyance or
license, or proposed assignment, transfer, conveyance or license of any of the
Smith & Nephew Licensed Patents, in whole or in part, and (ii) any assignment,
transfer, conveyance or license, or proposed assignment, transfer, conveyance or
license of any claims or other matters released herein. 14. Assignment of
Patents (a) Assignment by Conformis Conformis and its Affiliates may assign,
sell, or otherwise transfer any Conformis Covenant Patents and Conformis
Licensed Patents, but in each case only to an assignee, purchaser or other
transferee who shall first agree in writing (in a document identifying Smith &
Nephew and its Affiliates as intended third party beneficiaries) to observe and
be bound by all rights of Smith & Nephew, its Affiliates, Smith & Nephew
Customers and Smith & Nephew Suppliers, and all obligations of Conformis and its
Affiliates, as provided in this Settlement Agreement. Any purported assignment,
sale or other transfer of rights in or to any Conformis Covenant Patents or
Conformis Licensed Patents in contravention of this Section 14(a) shall be null
and void ab initio. (b) Assignment by Smith & Nephew Smith & Nephew and its
Affiliates may assign, sell, or otherwise transfer any Smith & Nephew Covenant
Patents and Smith & Nephew Licensed Patents, but in each case only to an
assignee, purchaser or other transferee who shall first agree in writing (in a
document identifying Conformis and its Affiliates as intended third party
beneficiaries) to observe and be bound by all rights of Conformis, its
Affiliates, Conformis Customers and Conformis Suppliers, and all obligations of
Smith & Nephew and its Affiliates, as provided in this Settlement Agreement. Any
purported assignment, sale or other transfer of rights in or to any Smith &
Nephew Covenant Patents or Smith & Nephew Licensed Patents in contravention of
this Section 14(b) shall be null and void ab initio. 19



--------------------------------------------------------------------------------



 
[ex101redacteda01020.jpg]
15. Assignment of Settlement Agreement; Change of Control; Divestitures (a)
Neither Party may assign, delegate, sell, transfer or otherwise dispose of any
of its rights or obligations under this Settlement Agreement without the other
Party’s prior written consent except as expressly provided in this Section 15.
Any assignment, delegation, sale, transfer or other disposal of this Settlement
Agreement or any rights or obligations hereunder in contravention of this
Section 15 shall be null and void ab initio. (b) This Settlement Agreement may
be assigned or otherwise transferred by each Party (the “Assigning Party”)
without consent of the other Party (the “Non-Assigning Party”): (i) to an
Affiliate of the Assigning Party; or (ii) subject to Section 15(c), to a Person
acquiring such Party by virtue of a Change of Control (the “Acquirer”); provided
that, in each case, the Non- Assigning Party is given written notice of such
assignment or transfer and the assignee of the Assigning Party agrees to assume
all obligations of Assigning Party under, and agrees to be bound by, this
Settlement Agreement. (c) Notwithstanding anything in this Settlement Agreement
to the contrary, in the event of a Change of Control of a Party, subject to
Section 15(e) and 15(g), as applicable, (i) the licenses, non-asserts, releases
and other immunities granted to such Party and its Affiliates under this
Settlement Agreement shall thereafter be limited to (A) in the event of a Change
of Control of Conformis, the Conformis Licensed Products and Conformis Covenant
Products, as applicable and (B) in the event of a Change of Control of Smith &
Nephew, the Smith & Nephew Licensed Products and Smith & Nephew Covenant
Products, as applicable, in the case of clauses (A) and (B), as such products
existed immediately prior to such Change of Control and Limited Variations
thereof (“Acquisition Products”), and in no event shall any licenses,
non-asserts, releases and/or other immunities extend to any products of the
Acquirer, except for any Acquisition Products sold by such Acquirer after such
Change of Control, and (ii) the Patents of the Acquirer, to the extent such
Patents were owned or Licensable by the Acquirer immediately prior to such
Change of Control, shall not be subject to the licenses, non-asserts, releases
and/or other immunities granted under this Settlement Agreement. (d)
Notwithstanding Section 15(a), if any Affiliate (a “Divested Conformis Entity”)
of Conformis ceases to be an Affiliate of Conformis or if Conformis or any of
its Affiliates transfers any Conformis Licensed Products or Conformis Covenant
Products (“Divested Conformis Products”) to any third party acquirer by way of
any asset sale (each of the foregoing transactions, a “Conformis Divestiture”),
then, subject to Section 15(e), Conformis may extend the Conformis License,
Smith & Nephew Non-Assert and release granted hereunder to such Divested
Conformis Entity or Divested Conformis Products, as applicable; provided that
(i) Smith & Nephew is given written notice of such extension and the acquirer of
such Divested Conformis Entity or Divested 20



--------------------------------------------------------------------------------



 
[ex101redacteda01021.jpg]
Conformis Products agrees to be bound by the terms and conditions of this
Settlement Agreement, and (ii) with respect to the Conformis Licensed Products
and Conformis Covenant Products that are the subject of such Conformis
Divestiture, the extension of the Conformis License and the Smith & Nephew
Non-Assert under this Section 15(d) shall only apply to such Conformis Licensed
Products and Conformis Covenant Products, as applicable, as they exist as of the
time of such Conformis Divestiture and Limited Variations thereof. For the
avoidance of doubt, and notwithstanding anything in this Settlement Agreement to
the contrary, the licenses, non-asserts and other immunities granted by or on
behalf of such Divested Conformis Entity under this Settlement Agreement shall
in no way be affected by such Conformis Divestiture and shall remain in full
force and effect in accordance with this Settlement Agreement. (e) If an
Acquirer of Conformis, Divested Conformis Entity or any acquirer of any Divested
Conformis Entity or Divested Conformis Product threatens in writing, initiates
or otherwise asserts any patent infringement or patent invalidity or
unenforceability Proceeding against (i) Smith & Nephew or any of its Affiliates,
(ii) any Smith & Nephew Customers based on their resale, distribution, use or
other Exploitation of any products sold or offered for sale by Smith & Nephew or
any of its Affiliates or (iii) any Smith & Nephew Suppliers based on their
manufacture and supply for Smith & Nephew or any of its Affiliates of any
products sold or offered for sale by Smith & Nephew or any of its Affiliates
(except, in each case, in response to any patent infringement or patent
invalidity or unenforceability Proceeding that is first threatened, initiated or
otherwise asserted by Smith & Nephew or any of its Affiliates), and does not
withdraw such threat, initiation or assertion of such Proceeding within the
Standstill Period after receiving a written response from Smith & Nephew or any
of its Affiliates, Customers or Suppliers invoking the terms and conditions of
this Section 15(e), then Smith & Nephew and its Affiliates shall have the right
to suspend the Smith & Nephew Non-Assert extended under this Section 15 to the
Acquirer of Conformis, the Divested Conformis Entity or the acquirer of such
Divested Conformis Entity or Divested Conformis Product. (f) Notwithstanding
Section 15(a), if any Affiliate (a “Divested Smith & Nephew Entity”) of Smith &
Nephew ceases to be an Affiliate of Smith & Nephew or if Smith & Nephew or any
of its Affiliates transfers any Smith & Nephew Licensed Products or Smith &
Nephew Covenant Products (“Divested Smith & Nephew Products”) to any third party
acquirer by way of any asset sale (each of the foregoing transactions, a “Smith
& Nephew Divestiture”), then, subject to Section 15(g), Smith & Nephew may
extend the Smith & Nephew License, Conformis Non-Assert and release granted
hereunder to such Divested Smith & Nephew Entity or Divested Smith & Nephew
Products, as applicable; provided that (i) Conformis is given written notice of
such extension and the acquirer of such Divested Smith & Nephew Entity or
Divested Smith & Nephew Products agrees to be bound by the terms and conditions
of this Settlement Agreement, and (ii) with respect to the Smith & Nephew
Licensed Products and Smith & Nephew Covenant Products that are the subject of
such Smith & 21



--------------------------------------------------------------------------------



 
[ex101redacteda01022.jpg]
Nephew Divestiture, the extension of the Smith & Nephew License and the
Conformis Non-Assert under this Section 15(f) shall only apply to such Smith &
Nephew Licensed Products and Smith & Nephew Covenant Products, as applicable, as
they exist as of the time of such Smith & Nephew Divestiture and Limited
Variations thereof. For the avoidance of doubt, and notwithstanding anything in
this Settlement Agreement to the contrary, the licenses, non-asserts and other
immunities granted by or on behalf of such Divested Smith & Nephew Entity under
this Settlement Agreement shall in no way be affected by such Smith & Nephew
Divestiture and shall remain in full force and effect in accordance with this
Settlement Agreement. (g) If an Acquirer of Smith & Nephew, Divested Smith &
Nephew Entity or any acquirer of any Divested Smith & Nephew Entity or Divested
Smith & Nephew Product threatens in writing, initiates or otherwise asserts any
patent infringement or patent invalidity or unenforceability Proceeding against
(i) Conformis or any of its Affiliates, (ii) any Conformis Customers based on
their resale, distribution, use or other Exploitation of any products sold or
offered for sale by Conformis or any of its Affiliates or (iii) any Conformis
Suppliers based on their manufacture and supply for Conformis or any of its
Affiliates of any products sold or offered for sale by Conformis or any of its
Affiliates (except in response to any patent infringement or patent invalidity
or unenforceability Proceeding that is first threatened, initiated or otherwise
asserted by Conformis or any of its Affiliates), and does not withdraw such
threat, initiation or assertion of such Proceeding within the Standstill Period
after receiving a written response from Conformis or any of its Affiliates,
Customers or Suppliers invoking the terms and conditions of this Section 15(g),
then Conformis and its Affiliates shall have the right to suspend the Conformis
Non-Assert extended under this Section 15 to the Acquirer of Smith & Nephew, the
Divested Smith & Nephew Entity or the acquirer of such Divested Smith & Nephew
Entity or Divested Smith & Nephew Product. 16. Governing Law This Settlement
Agreement shall be construed under the laws of the United States and the State
of Delaware (without reference to its choice of law statutes or precedents). 17.
Choice of Venue and Jurisdiction Any action arising under or relating to this
Settlement Agreement shall be venued exclusively in the state or federal courts
of the State of Delaware. Each Party expressly and irrevocably consents and
submits to the jurisdiction of the court of the State of Delaware having
appropriate jurisdiction in connection with any such legal proceeding. 18.
WAIVER OF JURY TRIAL EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR 22



--------------------------------------------------------------------------------



 
[ex101redacteda01023.jpg]
RELATED TO THIS SETTLEMENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
19. Confidentiality; Announcements (a) Except as expressly provided in this
Section 19, the terms of this Settlement Agreement and all correspondence and
discussions relating to this Settlement Agreement (collectively, “Confidential
Information”) are confidential. The Parties shall, and shall cause each of their
Affiliates to, maintain the confidentiality of the Confidential Information and
no Party, nor any of their Affiliates, shall now or hereafter disclose the
Confidential Information to any third party except: (i) with the prior written
consent of each Party, (ii) as may be required by Applicable Law or order of a
Governmental Authority of competent jurisdiction, including in connection with
any public filings required to be made to the U.S. Securities and Exchange
Commission (“SEC”) under Applicable Law, (iii) in confidence to the professional
legal and financial counsel and accounting professionals representing such Party
or such Affiliate, (iv) in confidence, under a written confidentiality agreement
(with confidentiality terms and conditions no less restrictive than those set
forth herein), to (A) any Person covered or potentially to be covered by the
releases, licenses or non-asserts granted herein or (B) any prospective licensee
or sublicensee of any Patent subject to the releases, licenses or non- asserts
granted herein, (v) Oxford Finance under the confidentiality terms and
conditions of the Loan Agreement or (vi) in civil litigation, but only insofar
as the Confidential Information to be disclosed is designated “Highly
Confidential” or any other similar designation under a court approved protective
order. With respect to the foregoing clause (ii), such disclosing Party or
Affiliate shall, to the extent legally permissible, provide the other Party with
prior written notice of such Applicable Law or order or public filing and, at
the written request of the other Party, use reasonable efforts to limit the
disclosure of the Confidential Information, and to obtain a protective order or
other confidential treatment. Without limiting the generality of the foregoing,
Smith & Nephew acknowledges and agrees that Conformis may file this Settlement
Agreement with the SEC; provided that, (A) pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, Conformis shall seek confidential treatment of
those terms and conditions of this Settlement Agreement as mutually agreed by
the Parties (such confidential treatment request, the “Request”) and (B) to the
extent permitted by Applicable Law, Conformis shall promptly notify Smith &
Nephew in writing of any denial of such Request by the SEC and provide Smith &
Nephew with a reasonable opportunity to comment on any response to such denial
in furtherance of seeking such confidential treatment (it being understood that,
notwithstanding anything herein to the contrary, any terms of this Settlement
Agreement that are publicly filed with the SEC without confidential treatment in
accordance with the foregoing shall not be considered to be Confidential
Information hereunder). (b) Notwithstanding anything in Section 19(a) to the
contrary, Conformis shall have the right to issue a press release with respect
to this Settlement Agreement in the form attached hereto as Exhibit C on or as
soon as reasonably practicable (and in any event within five (5) business days)
after the Effective Date. Except as permitted in the immediately preceding
sentence, neither Party shall issue a 23



--------------------------------------------------------------------------------



 
[ex101redacteda01024.jpg]
press release with respect to this Settlement Agreement without the prior
written consent of the other Party. 20. Binding Effect and Benefit This
Settlement Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and assigns. All licenses and
non-asserts granted under this Settlement Agreement will be deemed licenses of
rights to intellectual property for purposes of Section 365(n) of the United
States Bankruptcy Code and a licensee or recipient of a non-assert under this
Settlement Agreement will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. 21. Notices. All notices and requests
which are required or permitted to be given in connection with this Settlement
Agreement shall be deemed given as of the day they are received either by
messenger, delivery service, or in the United States of America mail, postage
prepaid, certified or registered, return receipt requested, and addressed as
follows, or to such other address as the Party to receive the notice or request
so designates by written notice to the other: For Smith & Nephew: Smith & Nephew
Inc. 150 Minuteman Road Andover, MA 01810 Attention: Chief Legal Officer With a
copy to: Smith & Nephew Inc. 7135 Goodlett Farms Parkway Cordova, TN 38106
Attention: Mark Gorman For Conformis: Conformis, Inc. 600 Technology Park Drive
Billerica, MA 01821 Attn: Chief Executive Officer Attn: Chief Legal Officer /
General Counsel 22. No Modification Except By Writing This Settlement Agreement
may not be amended, modified, or altered except by a writing executed by each of
the Parties. 24



--------------------------------------------------------------------------------



 
[ex101redacteda01025.jpg]
23. Construction This Settlement Agreement has been entered into after
negotiation and review of its terms and conditions by Parties with substantially
equal bargaining power, each of whom has had full and fair opportunity to
consult with counsel, and is under no compulsion to execute and deliver a
disadvantageous agreement. This Settlement Agreement incorporates provisions,
comments and suggestions proposed by all Parties, and shall be deemed to have
been drafted by all Parties. No ambiguity or omission in this Settlement
Agreement shall be construed or resolved against any Party on the ground that
this Settlement Agreement or any of its provisions was drafted or proposed by
that Party. The language of this Settlement Agreement shall be construed as a
whole according to its fair meaning and not for or against any Party. 24. Other
Definitional Provisions The words “hereof,” “herein” and “hereunder” and words
of like import used in this Settlement Agreement shall refer to this Settlement
Agreement as a whole and not to any particular provision of this Settlement
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Sections are to Sections of this Settlement Agreement unless otherwise
specified. Any singular term in this Settlement Agreement shall be deemed to
include the plural, and any plural term the singular. Whenever the words
“include,” “includes” or “including” are used in this Settlement Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import. “Writing,”
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any statute, rule or regulation shall be deemed to refer to such statute, rule
or regulation as amended or supplemented from time to time, including through
the promulgation of applicable rules or regulations. References to any agreement
or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively. References to “law,” “laws” or
to a particular statute or law shall be deemed also to include any and all
Applicable Law. 25. Waiver This Settlement Agreement may not be waived by any
Party except by a writing executed by the Party against whom the waiver is to be
effective. Without waiving the applicable statutes of limitations, the Parties
understand and agree that no forbearance by any Party to enforce any provisions
hereof or any rights existing hereunder shall constitute a waiver of such
provisions or rights, or be deemed to effect an amendment or modification of
this Settlement Agreement. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Applicable
Law. 26. Integration 25



--------------------------------------------------------------------------------



 
[ex101redacteda01026.jpg]
This Settlement Agreement contains the entire agreement by and among each Party
regarding the subject matter hereof, and supersedes and cancels all previous
communications among them concerning its subject matter. 27. Severability If any
provision of this Settlement Agreement is held invalid or unenforceable for any
reason, such provision is fully separable, and shall thereupon be separated from
the remaining provisions of this Settlement Agreement, and the remaining
provisions are nevertheless validated and enforceable as if such of the
provisions held invalid or unenforceable were not part of this Settlement
Agreement. 28. Counterparts, Fax and Electronic Signatures This Settlement
Agreement may be executed in counterparts with the same effect as if all Parties
had signed the same document. All such counterparts shall be construed together
and shall constitute a single agreement. Fax and electronic copies of signatures
shall have the same effect as originals. 29. Irreparable Harm Arising from
Breach The Parties agree that violation of the provisions contained in this
Settlement Agreement shall cause a Party to suffer immediate and irreparable
harm for which there is no adequate remedy at law. Therefore, the Parties
further agree that in the event of a breach of this Settlement Agreement, the
non-breaching Party shall be entitled to seek preliminary and permanent
injunctive relief or specific performance, in addition to all other remedies
available to it at law or equity. * * * 26



--------------------------------------------------------------------------------



 
[ex101redacteda01027.jpg]
In WITNESS WHEREOF, the Parties have executed this Settlement Agreement through
their duly authorized representatives as of the Effective Date: SMITH & NEPHEW,
INC. By: /s/ Mark J. Gormann Name: Mark J. Gormann Title: Assistant Secretary
Sept. 14, 2018 CONFORMIS INC. By: /s/ Paul S. Weiner Name: Paul S. Weiner Title:
CFO 27



--------------------------------------------------------------------------------



 
[ex101redacteda01028.jpg]
EXECUTION VERSION EXHIBIT A Smith & Nephew Excluded Patents [**]



--------------------------------------------------------------------------------



 
[ex101redacteda01029.jpg]
EXECUTION VERSION EXHIBIT B Smith & Nephew Existing Products ANTHEM ANTHOLOGY
BIRMINGHAM HIP CONTOUR ACETABULAR RINGS GENESIS II JOURNEY UNI JOURNEY PFJ
JOURNEY II JOURNEY II BCS JOURNEY II CR JOURNEY II XR LEGION LEGION REVISION
LEGION HINGE NAVIO OXINIUM POLAR3 POLARCUP POLARSTEM R3 REDAPT REFLECTION
SYNERGY TC-PLUS VERILAST VISIONAIRE ZUK



--------------------------------------------------------------------------------



 
[ex101redacteda01030.jpg]
EXECUTION VERSION EXHIBIT C Conformis Press Release Conformis Announces
Settlement of Patent Dispute with Smith & Nephew Conformis to Receive $10.5
Million for Non-Exclusive License to Patient-Specific Instrument Patents for use
with off-the-shelf knee implants BILLERICA, Mass., Sept. 17, 2018 (GLOBE
NEWSWIRE) -- Conformis, Inc. (NASDAQ:CFMS), a medical technology company that
uses its proprietary iFit Image- to-Implant technology platform to develop,
manufacture and sell joint replacement implants that fit each patient's unique
anatomy, announced today that it has entered into a settlement and license
agreement with Smith & Nephew that resolves all patent disputes between
Conformis and Smith & Nephew. Pursuant to the agreement, Smith & Nephew is
required to pay $10.5M to Conformis, and the parties have entered into a limited
patent cross-license. “We are very pleased to announce the complete settlement
of the various patent proceedings we have with Smith & Nephew. Through this
settlement, we have once again monetized our patient-specific instrument patents
and steadfastly protected our core business of patient-specific implants.”
stated Mark Augusti, Conformis’ President and Chief Executive Officer. About
Conformis, Inc. Conformis is a medical technology company that uses its
proprietary iFit Image-to- Implant technology platform to develop, manufacture
and sell joint replacement implants that are designed and manufactured to fit
and conform to each patient’s unique anatomy. Conformis offers a broad line of
patient conforming total and partial knee systems and a hip system that include
sterilized single-use instruments delivered in a single package to the hospital.
Conformis owns or exclusively in-licenses issued patents and pending patent
applications that cover patient-specific implants and instrumentation for all
major joints. In clinical studies, Conformis iTotal CR demonstrated superior
clinical outcomes, including better function and greater patient satisfaction,
compared to traditional, off-the- shelf implants. For more information, visit
www.conformis.com. To receive future releases in e-mail alerts, sign up at
http://ir.conformis.com/. Cautionary Statement Regarding Forward-Looking
Statements Statements in this press release about our future expectations, plans
and prospects, including statements about the collection of royalty payments and
settlement of patent disputes, as well as other statements containing the words
“anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,”
“may,” “might,” “plan,” “potential,”



--------------------------------------------------------------------------------



 
[ex101redacteda01031.jpg]
“predict,” “project,” “should,” “target,” “will,” or “would” and similar
expressions, constitute forward-looking statements within the meaning of the
safe harbor provisions of The Private Securities Litigation Reform Act of 1995.
You should not place undue reliance on our forward-looking statements. Actual
results could differ materially from the expectations disclosed in the
forward-looking statements we make as a result of a variety of risks and
uncertainties, including risks and uncertainties described in the “Risk Factors”
sections of our public filings with the Securities and Exchange Commission. In
addition, the forward-looking statements included in this press release
represent our views as of the date hereof. We anticipate that subsequent events
and developments may cause our views to change. However, while we may elect to
update these forward-looking statements at some point in the future, we
specifically disclaim any obligation to do so. These forward-looking statements
should not be relied upon as representing our views as of any date subsequent to
the date hereof. CONTACT: Investor contact Oksana Bradley ir@conformis.com (781)
374-5598 31



--------------------------------------------------------------------------------



 